Name: Commission Regulation (EEC) No 2217/81 of 31 July 1981 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying-in by intervention agencies of sugar manufactured from beet and cane harvested in the Community
 Type: Regulation
 Subject Matter: accounting;  beverages and sugar;  marketing;  trade policy
 Date Published: nan

 Avis juridique important|31981R2217Commission Regulation (EEC) No 2217/81 of 31 July 1981 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying-in by intervention agencies of sugar manufactured from beet and cane harvested in the Community Official Journal L 214 , 01/08/1981 P. 0072 - 0072 Spanish special edition: Chapter 03 Volume 23 P. 0037 Portuguese special edition Chapter 03 Volume 23 P. 0037 Finnish special edition: Chapter 3 Volume 13 P. 0213 Swedish special edition: Chapter 3 Volume 13 P. 0213 COMMISSION REGULATION (EEC) No 2217/81 of 31 July 1981 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying-in by intervention agencies of sugar manufactured from beet and cane harvested in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), and in particular Article 9 (6) thereof, Whereas a quality premium on raw sugar sold after refining can no longer be obtained on the Community market irrespective of its regions; Whereas experience has shown that the amounts for packing and storage of sugar which can be bought into intervention may be fixed without reference to a specific marketing year ; whereas Commission Regulation (EEC) No 2103/77 (2) should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2103/77 is hereby amended as follows: 1. The words "fixed for each sugar marketing year" in the first sentence of Article 8 (5) are replaced by "0 7035 ECU". 2. Article 14 (4) and (5) are deleted. 3. The second subparagraph of Article 17 (3) is replaced by the following: "The cost related to the packing referred to in paragraph 2 (a) and (b) shall be fixed at a flat rate amount of 1 7408 ECU per 100 kilograms of sugar." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1981. For the Commission The President Gaston THORN (1) OJ No L 177, 1.7.1981, p. 4. (2) OJ No L 246, 27.9.1977, p. 12.